Exhibit 10.2
 
September 11, 2013
 
Umpqua Holdings Corporation
One SW Columbia Street, Suite 1200
Portland, OR 97258


Sterling Financial Corporation
111 North Wall Street
Spokane, WA 99201


RE:  Investor Letter Agreement
 
Reference is made to the Merger Agreement, dated as of the date hereof, between
Sterling Financial Corporation (“Sterling”) and Umpqua Holdings Corporation
(“Umpqua”) (the “Merger Agreement”); capitalized terms have the meanings
ascribed to them in the Merger Agreement.  Warburg Pincus Private Equity X,
L.P., a Delaware limited partnership (together with Warburg Pincus X Partners,
L.P., an affiliated Delaware limited partnership, “Holder”) is a party to an
Investment Agreement with Sterling, dated May 25, 2010, as amended (the
“Investment Agreement”).
 
1.      Sterling and Holder hereby agree that, effective upon the occurrence of
the Effective Time, the Investment Agreement shall be amended as set forth on
Exhibit A.
 
2.      By signing this letter agreement, Umpqua hereby (a) affirms that it
shall, and shall cause its subsidiaries to, fully perform the provisions of the
Investment Agreement applicable to “the Company” from and after the Effective
Time, as amended and modified by this agreement, (b) acknowledges and agrees
that effective upon the occurrence of the Effective Time, the rights and
obligations of “the Company” shall be the rights and obligations of Umpqua as
the surviving corporation, and each reference in the Investment Agreement
(including the Exhibits and Schedules thereto) to “the Company” or words of like
import shall mean and be a reference to “Umpqua Holdings Corporation,” and (c)
reaffirms that the terms and provisions of the Investment Agreement, as amended
and modified by this agreement, shall remain in full force and effect from and
after the Effective Time.  Holder hereby consents to the consummation of the
Merger in accordance with the terms and conditions set forth in the Merger
Agreement, solely for purposes of the Investment Agreement.
 
3.      Holder has provided Umpqua with the statement regarding Holder
supporting the Merger pursuant to the initial joint press release of Umpqua and
Sterling announcing the Merger, in form and substance attached hereto as Exhibit
B, and hereby consents to the inclusion thereof in the initial press release
announcing the Merger.  Holder agrees to vote all shares of Sterling Common
Stock beneficially owned by it and entitled to vote at the Ster-
 
 
 

--------------------------------------------------------------------------------

 
 
ling Meeting in favor of approval and adoption of the Merger Agreement and the
transactions contemplated thereby (including the Merger) unless (i) the Sterling
Board shall have effected a Change In Board Recommendation, (ii) the Sterling
Meeting (including any adjournments thereof) shall have concluded with the vote
contemplated by Section 3.3(a) of the Merger Agreement having been taken, (iii)
the Merger Agreement shall have been amended or modified without Holder’s
written consent or (iv) the Termination Date or the Effective Time shall have
occurred.
 
4.      Holder agrees that, from and after the date hereof, Holder will not and
will direct and use its reasonable efforts to cause the Holder’s Representatives
not to, directly or indirectly, (a) solicit, initiate, knowingly encourage or
knowingly facilitate (including by way of furnishing information), or take any
other action designed to facilitate any inquiries or proposal that constitutes,
or is reasonably likely to lead to, any Acquisition Proposal or (b) participate
in any negotiations regarding an Alternative Transaction or Acquisition
Proposal; provided that nothing in this Agreement shall limit Holder or its
Representatives from taking any actions Sterling or its Representatives are
permitted to take under Section 6.3 or 6.11 of the Merger Agreement (including,
without limitation, those actions contemplated by the first proviso in Section
6.11(a) if applicable to Sterling).  The restrictions in this paragraph 4 shall
terminate and be of no further force or effect if (i) the Sterling Board shall
have effected a Change In Board Recommendation, (ii) the Sterling Meeting
(including any adjournments thereof) shall have concluded with the vote
contemplated by Section 3.3(a) of the Merger Agreement having been taken,
(iii) the Merger Agreement shall have been amended or modified without Holder’s
written consent or (iv) the Termination Date or the Effective Time shall have
occurred.
 
5.      Nothing contained herein shall be construed to limit the ability of any
Representative or affiliate of Holder that serves as a director or observer on
the Board of Directors of Sterling to discharge his or her fiduciary duties in
such capacity.
 
6.      This letter agreement shall automatically be void and of no force or
effect in the event that the Merger Agreement is terminated in accordance with
its terms, and in such event Holder shall have no liability of any nature
whatsoever hereunder, or in connection with the transactions contemplated
hereby, except that Holder shall not be relieved or released from any
liabilities or damages arising out of its willful, knowing and material breach
of any provision of this letter agreement prior to termination of the Merger
Agreement; provided that, upon termination of the Merger Agreement under
circumstances where the Termination Fee is payable to Umpqua and such
Termination Fee is paid in full, Umpqua shall be precluded from any remedy
against Holder in connection with this letter agreement or the transactions
contemplated hereby, at law or in equity or otherwise, and Umpqua shall not seek
to obtain any recovery, judgment, or damages of any kind, including
consequential, indirect, or punitive damages, against Holder or its affiliates
or any of their respective directors, officers, employees, partners, managers,
members, shareholders or affiliates or their respective representatives in
connection with this letter agreement or the transactions contemplated hereby.
 
7.      From and after the Effective Time, Holder shall have no further
liabilities or obligations under Section 3 or Section 4 of this letter
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

Yours sincerely,         WARBURG PINCUS PRIVATE EQUITY X, L.P.              
 By:
Warburg Pincus X L.P., its general partner
    By: Warburg Pincus X LLC, its general partner      By:
Warburg Pincus Partners LLC, its sole member
        By: Warburg Pincus & Co., its managing member                          
  By:  /s/ David Coulter     Name:  David Coulter     Title:  Partner  

 
 
[Signature Page to Investor Letter Agreement - Warburg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

Yours sincerely,        
WARBURG PINCUS X PARTNERS, L.P.
               By:
Warburg Pincus X L.P., its general partner
    By: Warburg Pincus X LLC, its general partner      By:
Warburg Pincus Partners LLC, its sole member
        By: Warburg Pincus & Co., its managing member                          
  By:  /s/ David Coulter     Name:  David Coulter     Title:  Partner  

 
 
[Signature Page to Investor Letter Agreement - Warburg]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed:


UMPQUA HOLDINGS CORPORATION


By:     /s/ Raymond P. Davis                    
Name: Raymond P. Davis
Title:   Chief Executive Officer and President




STERLING FINANCIAL CORPORATION


By:   /s/ Patrick J. Rusnak                    
Name: Patrick J. Rusnak
Title:   Chief Financial Officer
 
[Signature Page to Investor Letter Agreement - Warburg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A
Amendments to Investment Agreement


Contingent upon, and effective upon the occurrence of the Effective Time:
 
(a)           Sections 4.1, 4.2, 4.3, 4.4(d), 4.4(e), 4.4(f) and 4.5 of the
Investment Agreement shall each be deleted in their entirety and each replaced
with: “[Reserved]”


(b)           Section 4.4(a) of the Investment Agreement shall be amended and
restated in its entirety as follows:


“The Board of Directors of the Company shall cause the Board Representative to
be elected or appointed, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the approval
of the Company’s Nominating Committee (the “Nominating Committee”) (such
approval not to be unreasonably withheld or delayed), to the Board of Directors
of the Company at the Effective Time (as defined in the Merger Agreement) and
thereafter as long as the Investor owns the Qualifying Ownership
Interest.  “Board Representative” shall mean David Coulter or such successor as
the Investor shall designate as provided herein.  “Qualifying Ownership
Interest” shall mean 4.9% or more of the number of shares of Common Stock
outstanding (counting as shares of Common Stock owned by the Investor and
outstanding, all shares of Common Stock into which the Warrant owned by the
Investor is convertible, and excluding all Common Shares issued by the Company
after the date hereof other than as contemplated by the Merger Agreement).  The
Company shall be required to recommend to its stockholders the election of the
Board Representative to the Board of Directors at all of the Company’s
applicable annual meetings, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the approval
of the Nominating Committee (such approval not to be unreasonably withheld or
delayed).  If the Investor no longer has a Qualifying Ownership Interest, the
Investor shall have no further rights under Section 4.4(a) through 4.4(c) and,
in each case, at the written request of the Board of Directors, shall use all
reasonable best efforts to cause its Board Representative to resign from the
Board of Directors as promptly as possible thereafter.


The Board Representative shall be entitled to the same compensation and same
indemnification in connection with his role as a director as the other members
of the Board of Directors and be entitled to reimbursement for documented,
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors or any committee thereof, to the same extent as the other members of
the Board of Directors.  The Company shall notify the Board Representative of
all regular meetings and special meetings of the Board of Directors and of all
regular and special meetings of any committee of the Board of Directors of which
the Board Representative is a member.  The Company shall provide the Board
 
 
 

--------------------------------------------------------------------------------

 
 
 
Representative with copies of all notices, minutes, consents and other material
that it provides to all other members of the Board of Directors concurrently as
such materials are provided to the other members.”


(c)           For purposes of Section 4.9(a)(1) of the Investment Agreement,
Umpqua, as successor-in-interest to Sterling, may satisfy its obligation to keep
a Shelf Registration Statement (as defined in the Investment Agreement)
“continuously effective” by either filing a new Shelf Registration Statement on
the Closing Date covering the Registrable Securities (as defined in the
Investment Agreement) or including the Registrable Securities under an existing
Shelf Registration Statement of Umpqua, effective as of the Closing Date.  For
the avoidance of doubt, Umpqua shall thereafter keep such Shelf Registration
Statement effective, pursuant to the terms of Section 4.9(a)(1) of the
Investment Agreement, until the time as there are no Registrable Securities
outstanding.


(d)           [Reserved]


(e)           Section 4.9(a)(2) of the Investment Agreement shall be amended and
restated in its entirety as follows:


(a)           “Any registration pursuant to this Section 4.9(a) shall be
effected by means of a shelf registration under the Securities Act (a “Shelf
Registration Statement”) in accordance with the methods and distribution set
forth in the Shelf Registration Statement and Rule 415. If the Investor intends
to distribute any Registrable Securities by means of an underwritten offering
they shall promptly so advise the Company (a “Takedown Request”) and the Company
shall give prompt written notice of such Takedown Request to THL (so long as it
still holds Registrable Securities), include in such distribution any
Registrable Securities promptly requested to be included by THL following
receipt of notice of the Takedown Request, and take all reasonable steps to
facilitate such distribution, including the actions required pursuant to Section
4.9(c).
 
Each Takedown Request shall specify the number of Registrable Securities
proposed by the Investor or such other holder(s) to be included in such
underwritten offering, the intended method of distribution and the estimated
gross proceeds of such underwritten offering, which may not be less than $15
million.  The underwriters shall be selected jointly by (a) the holders of a
majority of the Registrable Securities participating in the distribution and (b)
the holders of a majority of the Registrable Securities (as defined in the THL
Investment Agreement) to be distributed by THL.  If the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company shall include in
such distribution only such number of securities that in the reasonable opinion
of such underwriters can be sold without adversely affecting the marketability
of the offering (including an adverse effect on the per share offering price),
which securities shall be selected pro rata from (i) the Investor and (ii) THL
on the basis of the aggregate number of such securi-
 
 
 

--------------------------------------------------------------------------------

 
 
ties that have been requested to be so included, subject to the terms of this
Agreement.”


(f)           Section 4.9(c)(8) of the Investment Agreement shall be amended by
replacing the reference to “Section 4.05(d)” with “Section 4.9(d).”


(g)           [Reserved]


(h)           The definition of “Registration Expenses” in Section 4.9(k)(5) of
the Investment Agreement shall be amended by adding the following parenthetical
after the words “Selling Expenses”: “(which shall be borne in any event by the
Holder)”.
 
(i)           Section 4.18(e) of the Investment Agreement shall be deleted in
its entirety and replaced with: “[Reserved].”
 
(j)           Section 4.19 of the Investment Agreement shall be deleted in its
entirety and replaced with: “[Reserved].”


(k)          Section 6.7(2) of the Investment Agreement shall be amended and
restated in its entirety as follows:


Umpqua Holdings Corporation
 

 
with a copy (which copy along shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY  10019
 
Attention: 
 
Facsimile: 
Edward D. Herlihy
Matthew M. Guest
(212) 403-2000

                    
   (l)         Section 6.8(b) of the Investment Agreement shall be amended and
restated in its entirety as follows:


“(b) except for an assignment to a third party contemplated by Section 4.18(a)
or 4.9 (subject to compliance with such respective Section), this Agreement
shall not be assignable by operation of law or otherwise (any attempted
assignment in contravention hereof being null and void), except that the
Investor shall be permitted to assign any or all of its rights or obligations
hereunder to any Affiliate entity, but only if such Affiliate agrees in writing
to undertake such assigned obligations of the assigning Investor hereunder for
the benefit of the Company, with a copy thereof to be furnished to the Company
(any such transferee shall be included in the term “ Investor”); provided,
further, that no such assignment shall relieve the Investor of any of its
obligations under this Agreement, and”.
 
 
 

--------------------------------------------------------------------------------

 
 
(m)           Pursuant to Section 6.8(b) of the Investment Agreement, Warburg
Pincus X Partners, L.P., an Affiliate of the Investor is deemed to be an express
beneficiary of all of the Investor’s rights under the Investment Agreement, and
for purposes of Section 4.9 of the Investment Agreement, Warburg Pincus X
Partners, L.P. shall be included in the term “Investor” and all of the related
definitions thereunder shall be deemed to include reference to Warburg Pincus X
Partners, L.P. (mutatis mutandis).


Except as set forth above, the terms and provisions of the Investment Agreement
shall remain in full force and effect. At or after the Effective Time, each
reference in the Investment Agreement (including the Exhibits and Schedules
thereto) to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Investment Agreement shall mean and be a reference to
the Investment Agreement as amended by this letter agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
Initial Joint Press Release
 

 [umpqua.jpg] [sterling.jpg]

 
 
 
FOR IMMEDIATE RELEASE
 
 
Media Contacts
 
Eve Callahan
Cara Coon
SVP, Corporate Communications
VP, Communications and Public Affairs Director
503.727.4188
509.626.5348
evecallahan@umpquabank.com
cara.coon@bankwithsterling.com
   
Investor Contacts
 
Ron Farnsworth
Patrick J. Rusnak
EVP/Chief Financial Officer
EVP/Chief Financial Officer
503.727.4108
509.227.0961
ronfarnsworth@umpquabank.com
pat.rusnak@bankwithsterling.com

 
STERLING FINANCIAL CORPORATION TO MERGE WITH
UMPQUA HOLDINGS CORPORATION


-Will create West Coast’s largest community bank with 394 locations in five
states
-Sterling shareholders to receive a fixed exchange ratio combination of 1.671
shares of Umpqua stock and $2.18 in cash per Sterling share


Portland, Ore. and Spokane, Wash. – September 11, 2013 – Umpqua Holdings
Corporation (UMPQ) and Sterling Financial Corporation (STSA) announced today
that they have entered into a definitive agreement pursuant to which Sterling
will merge with and into Umpqua. The transaction will have a total value of
approximately $2.0 billion.


The merger will result in the West Coast’s largest community bank with expanded
geographic reach. The combined organization will have approximately $22 billion
in assets, $15 billion in loans and $16 billion in deposits, with 5,000
associates and 394 stores across five states – Oregon, Washington, Idaho,
California and Nevada. Umpqua and Sterling have also agreed to establish and
fund a $10 million community foundation, underscoring their mutual commitment to
serving their communities.


Upon completion of the merger, the company will operate under the Umpqua Bank
name and brand. It will continue to deliver the high-touch level of service that
Umpqua and Sterling customers expect, with an expanded branch and ATM network
and a broad range of products and expertise in retail, small business, private
and corporate banking; asset and wealth management; and securities brokerage.


Umpqua Holdings Corporation will continue to be led by Ray Davis as president
and CEO. Sterling president and CEO Greg Seibly will join Umpqua Bank as
co-president, with Umpqua Bank co-president Cort O’Haver serving in the same
capacity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Sterling Financial Corporation to Merge With Umpqua Holdings Corporation
September 11, 2013
Page 2 of 4

 
“Together, Umpqua and Sterling will create something unique in the financial
services industry, an organization that offers the products and expertise of a
large bank but delivers them with the personal service and commitment of a
community bank,” said Ray Davis. “With our size, shared cultures and financial
strength, our combined organization will be uniquely positioned to deliver value
for our associates, customers, communities and shareholders. We look forward to
starting the process of bringing our companies together.”


"Sterling has emerged from its 2010 recapitalization a stronger, more profitable
bank," said Greg Seibly, president and CEO of Sterling Financial Corporation.
"Over the past ten quarters we have consistently demonstrated a trend of
improved profitability because of our employees' unwavering commitment to their
customers and their communities. We admire Umpqua's shared commitment to
community banking and look forward to working with them to create one of the
strongest, most innovative community banks in the country."
 
The boards of directors of both companies have unanimously approved the
transaction. Upon completion, the combined Company’s board will have 13
directors, comprised of nine representatives from Umpqua and four
representatives from Sterling. Peggy Fowler will continue as board chair.


Funds affiliated with Thomas H. Lee Partners, L.P. (“THL”) and Warburg Pincus
(“WP”), the two largest shareholders of Sterling, each owning approximately
20.8% of Sterling’s outstanding common stock, have agreed to vote in favor of
and fully support the transaction, and THL and WP have the right to designate a
representative of each firm to serve on the board of directors of the combined
company following closing.


David Coulter, WP’s Vice Chairman, said, “We have been very pleased with what
Sterling has achieved since we made our investment in 2010, and are delighted
with the decision to combine with Umpqua. Umpqua has a long record of
achievement and creating shareholder value, and together with Sterling will
create what we believe will be the leading community bank in the West.”


Josh Bresler, Managing Director at THL, said, "The great potential that
initially attracted us to making a significant investment in Sterling three
years ago has been realized through the successful efforts of Greg Seibly and
the entire Sterling team, and the merger with Umpqua is the logical next step
for Sterling. The merger pairs two companies with exceptional management teams
and franchises, and we believe it will create substantial value for us and all
of the shareholders of both companies."


Under the terms of the agreement, Sterling shareholders will receive 1.671
shares of Umpqua common stock and $2.18 cash for each share of Sterling common
stock. The total value of the Sterling merger consideration, based on the
closing price of Umpqua shares on September 11, 2013 of $16.96, is $30.52.


The transaction is intended to qualify as a tax-free reorganization for U.S.
federal income tax purposes and Sterling shareholders are not expected to
recognize any taxable gain or loss in connection with the share exchange to the
extent of the stock consideration received. Giving effect to the transaction,
existing shareholders of Umpqua are expected to own approximately 51% of the
outstanding shares of the combined company at closing, and Sterling shareholders
are expected to own approximately 49%.


Umpqua expects the acquisition to be 12% accretive to 2015 operating earnings
per share with 100% of synergies phased in. Tangible book value per common share
is expected to be diluted by 4.6% at closing, with a two-and-one-half year
earnback on a proforma basis.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Sterling Financial Corporation to Merge With Umpqua Holdings Corporation
September 11, 2013
Page 3 of 4
 
 
Completion is expected during the first half of 2014, and is subject to approval
by each company’s shareholders, regulatory approvals and other customary closing
conditions.


J.P. Morgan Securities LLC served as financial advisor and provided a fairness
opinion to Umpqua’s board, and Wachtell, Lipton, Rosen & Katz served as legal
counsel to Umpqua. Sandler O’Neill + Partners, L.P. served as financial advisor
and provided a fairness opinion to Sterling’s board, and Davis Polk & Wardwell
LLP served as legal counsel to Sterling.


Conference call
Umpqua and Sterling will host an investor conference call to discuss the merger
tomorrow, September 12, 2013, at 9:00 a.m. PDT. The conference call can be
accessed by dialing 888-299-7207, passcode 9113028. A replay will be available
at 888-203-1112, passcode 9113028.  In connection with the announcement of the
transaction, an investor presentation will be filed with the SEC and will be
available on Umpqua’s website at www.umpquaholdingscorp.com and on Sterling’s
website at www.sterlingfinancialcorporation.com.


About Umpqua Holdings Corporation
Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank,
an Oregon-based community bank recognized for its entrepreneurial approach,
innovative use of technology, and distinctive banking solutions. Umpqua Bank has
locations between San Francisco, California, and Seattle, Washington, along the
Oregon and Northern California Coast, Central Oregon and Northern Nevada. Umpqua
Holdings also owns a retail brokerage subsidiary, Umpqua Investments, Inc.,
which has locations in Umpqua Bank stores and in dedicated offices in Oregon.
Umpqua Private Bank serves high net worth individuals and non-profits, providing
trust and investment services. Umpqua Holdings Corporation is headquartered in
Portland, Oregon. For more information, visit www.umpquaholdingscorp.com.


About Sterling Financial Corporation
Sterling Financial Corporation (NASDAQ:STSA) of Spokane, Washington, is the bank
holding company for Sterling Savings Bank, a Washington state chartered and
federally insured commercial bank. Sterling Savings Bank does business as
Sterling Bank in Washington, Oregon and Idaho and as Sonoma Bank and Borrego
Springs Bank in California. The bank offers banking products and services,
mortgage lending, and trust and investment products to individuals, small
businesses, corporations and other commercial organizations. As of June 30,
2013, Sterling Financial Corporation had assets of $9.94 billion and operated
depository branches in Washington, Oregon, Idaho and California. Visit Sterling
Financial Corporation’s website at www.sterlingfinancialcorporation.com.
 


Important Information for Investors and Shareholders
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities or a solicitation of any vote or approval, nor
shall there be any sale of securities in any jurisdiction in which such offer,
solicitation or sale would be unlawful prior to registration or qualification
under the securities laws of such jurisdiction.  Umpqua Holdings Corporation
(“Umpqua”) will file with the Securities and Exchange Commission (“SEC”) a
registration statement on Form S-4 containing a joint proxy statement/prospectus
of Sterling Financial Corporation (“Sterling”) and Umpqua, and Sterling and
Umpqua will each file other documents with respect to the proposed merger.  A
definitive joint proxy statement/prospectus will be mailed to shareholders of
Sterling and Umpqua.  Investors and security holders of Sterling and Umpqua are
urged to read the joint proxy statement/prospectus and other documents that will
be filed with the SEC carefully and in their entirety when they become available
because they will contain important information.  Investors and security holders
will be able to obtain free copies of the registration statement and the joint
proxy statement/prospectus (when available) and other documents filed with the
SEC by Umpqua or Sterling through the website maintained by the SEC at
http://www.sec.gov.  Copies of the documents filed with the SEC by Umpqua will
be available free of charge on Umpqua’s internet website at
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Sterling Financial Corporation to Merge With Umpqua Holdings Corporation
September 11, 2013
Page 4 of 4
 
 
www.umpquaholdingscorp.com  or by contacting Umpqua’s Investor Relations
Department at 503.268.6675.  Copies of the documents filed with the SEC by
Sterling will be available free of charge on Sterling’s internet website at
www.sterlingfinancialcorporation.com or by contacting Sterling’s Investor
Relations Department at 509.358.8097.


Umpqua, Sterling, their respective directors and executive officers and other
members of management and employees may be considered participants in the
solicitation of proxies in connection with the proposed
transaction.  Information about the directors and executive officers of Umpqua
is set forth in its Annual Report on Form 10-K for the year ended December 31,
2012, which was filed with the SEC on February 15, 2013, its Quarterly Reports
on Form 10-Q for the quarterly periods ended March 31, 2013 and June 30, 2013,
which were filed with the SEC on May 2, 2013 and August 6, 2013, respectively,
its proxy statement for its 2013 annual meeting of stockholders, which was filed
with the SEC on February 25, 2013, and its Current Reports on Form 8-K, which
were filed with the SEC on January 14, 2013, April 11, 2013 and April 22, 2013,
respectively.  Information about the directors and executive officers of
Sterling is set forth in its Annual Report on Form 10-K for the year ended
December 31, 2012, which was filed with the SEC on February 27, 2013, its proxy
statement for its 2013 annual meeting of stockholders, which was filed with the
SEC on March 15, 2013, and its Current Reports on Form 8-K or 8-K/A, which were
filed with the SEC on January 28, 2013, March 4, 2013, May 2, 2013 (Item 5.07),
May 10, 2013, June 20, 2013 and August 9, 2013, respectively.  Other information
regarding the participants in the proxy solicitations and a description of their
direct and indirect interests, by security holdings or otherwise, will be
contained in the joint proxy statement/prospectus and other relevant materials
to be filed with the SEC when they become available.
 
Cautionary Statement Regarding Forward-Looking Statements
This document contains certain “forward-looking statements” within the meaning
of the safe harbor provisions of the United States Private Securities Litigation
Reform Act of 1995.  Forward-looking statements may be identified by the use of
words such as “anticipate”, “may”, “can”, “believe”, “expect”, “project”,
“intend”, “likely”, “plan”, “seek”, “should”, “would”, “estimate” and similar
expressions and any other statements that predict or indicate future events or
trends or that are not statements of historical facts.  These forward-looking
statements are subject to numerous risks and uncertainties.  Actual results may
differ materially from the results discussed in these forward-looking statements
because such statements are inherently subject to significant assumptions, risks
and uncertainties, many of which are difficult to predict and are generally
beyond Sterling’s and Umpqua’s control.  These risks and uncertainties include,
but are not limited to, the following: failure to obtain the approval of
shareholders of Sterling or Umpqua in connection with the merger; the timing to
consummate the proposed merger; the risk that a condition to closing of the
proposed merger may not be satisfied; the risk that a regulatory approval that
may be required for the proposed merger is not obtained or is obtained subject
to conditions that are not anticipated; the parties’ ability to achieve the
synergies and value creation contemplated by the proposed merger; the parties’
ability to promptly and effectively integrate the businesses of Sterling and
Umpqua; the diversion of management time on issues related to the merger; the
failure to consummate or delay in consummating the merger for other reasons;
changes in laws or regulations; and changes in general economic
conditions.  Sterling and Umpqua undertake no obligation (and expressly disclaim
any such obligation) to publicly update or revise any forward-looking statement,
whether as a result of new information, future events or otherwise.  For
additional information concerning factors that could cause actual conditions,
events or results to materially differ from those described in the
forward-looking statements, please refer to the factors set forth under the
headings "Risk Factors" and "Management's Discussion and Analysis of Financial
Condition and Results of Operations" in Umpqua’s and Sterling’s most recent Form
10-K and 10-Q reports and to Sterling’s and Umpqua’s most recent Form 8-K
reports, which are available online at www.sec.gov.  No assurances can be given
that any of the events anticipated by the forward-looking statements will
transpire or occur, or if any of them do so, what impact they will have on the
results of operations or financial condition of Umpqua or Sterling.
 


 
 
# # #
 
 

--------------------------------------------------------------------------------

 
 
 